      Case 1:20-cv-02245-EGS-GMH Document 82-5 Filed 11/25/20 Page 1 of 4


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 P.J.E.S. A MINOR CHILD, by and through his
 father and NEXT FRIEND, Mario Escobar
 Francisco, on behalf of himself and others
 similarly situated,

                    Plaintiff,
                                                   Civil Docket No. 1:20-cv-02245-EGS-GMH
        v.

 CHAD WOLF, Acting Secretary of
 Department of Homeland Security, et al.,

                    Defendants.


                                      [PROPOSED] ORDER

       Upon consideration of Defendants’ Motion to Reconsider the Court’s Denial of A Stay of

Preliminary Injunction Pending Appeal and all supporting materials, as well as any opposition and

reply thereto, and for good cause shown, it is hereby

       ORDERED that Defendants’ Motion to Reconsider the Denial of a Stay of this Court’s

November 18, 2020 Order is GRANTED.

       SO ORDERED.


      Dated: _____________                                      ___________________________
                                                                    EMMET G. SULLIVAN
                                                                    United States District Judge
      Case 1:20-cv-02245-EGS-GMH Document 82-5 Filed 11/25/20 Page 2 of 4


            NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER

       Pursuant to LCvR 7(k), the following attorneys are entitled to be notified of the entry of the
foregoing:

Celso Perez
ACLU Immigrants’ Rights Project
125 Broad Street, 18th Floor
New York, NY 10004
(646) 905-8953
Cperez@aclu.org

Arthur B. Spitzer
American Civil Liberties Union of the District of Columbia
915 15th Street, NW 2nd Floor
Washington, DC 20005
Phone: (202) 601-4266
Fax: (202) 457-0805
Artspitzer@gmail.com

Efren Carlos Olivares
Texas Civil Rights Project
1017 West Hackberry Avenue
Alamo, TX 78516
(956) 787-8171 ext. 121
Efren@texascivilrightsproject.org

Jamie L. Crook
Center for Gender and Refugee Studies
200 McAllister Street
San Francisco, CA 94102
Phone: (415) 565-4877
Fax: (415) 581-8824
Crookjamie@uchastings.edu

Adrienne Pon Harrold
American Civil Liberties Union Foundation
Immigrants’ Rights Project
39 Drumm Street
San Francisco, CA 94111
415-490-5695
Aharrold@aclu.org

Daniel Antonio Galindo
ACLU Foundation Immigrants’ Rights Project
125 Broad Street 18th Floor
New York, NY 10004
(646) 905-8907
      Case 1:20-cv-02245-EGS-GMH Document 82-5 Filed 11/25/20 Page 3 of 4


Dgalindo@aclu.org

Lee Gelernt
American Civil Liberties Union Foundation
125 Broad Street 18th Floor
New York, NY 10004
Phone: (212) 549-2616
Fax: (212) 549-2654
Lgelernt@aclu.org

Morgan Russell
American Civil Liberties Union Foundation
39 Drumm Street
San Francisco, CA 94111
415-343-0776
Irp_Mr@aclu.org

Stephen Bonggyun Kang
American Civil Liberties Union Foundation
Immigrants’ Rights Project
39 Drumm Street
San Francisco, CA 94111
Phone: (415) 343-0774
Fax: (415) 395-0950
Skang@aclu.org

Cody H. Wofsy
American Civil Liberties Union Foundation
Immigrants’ Rights Project
39 Drumm Street
San Francisco, CA 94111
Phone: (415) 343-0785
Fax: (415) 395-0950
Cwofsy@aclu.org

Karla Vargas
Texas Civil Rights Project
1017 W. Hackberry Avenue
Alamo, TX 78516
(512) 731-2576
Kvargas@texascivilrightsproject.org

Robert Silverman
Oxfam America
226 Causeway Street, Suite 500
Boston, MA 02114
(617) 482-1211
robert.silverman@oxfam.org
      Case 1:20-cv-02245-EGS-GMH Document 82-5 Filed 11/25/20 Page 4 of 4


Ming Cheung
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004
(646) 610-9943
MCheung@aclu.org

Scott Michelman
American Civil Liberties Union of the District of Columbia
915 15th Street NW, Second Floor
Washington, DC 20005
(202) 457-0800
smichelman@acludc.org

Jean Lin
U.S. Department of Justice, Civil Division, Federal Programs Branch
1100 L Street, NW Room 11532
Washington, DC 20005
Phone: (202) 514-3716
Fax: (202) 616-8470
Jean.Lin@usdoj.gov

Kevin Snell
U.S. Department of Justice, Civil Division, Federal Programs Branch
1100 L Street, NW
Washington DC 20005
Phone: (202) 305-0924
Fax: (202) 616-8460
Kevin.Snell@usdoj.gov

Tanya D. Senanayake
U.S. Department of Justice, Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, DC 20005
(202) 305-1953
Tanya.Senanayake@usdoj.gov
